Citation Nr: 0008577
Decision Date: 03/30/00	Archive Date: 09/08/00

DOCKET NO. 96-48 563               DATE MAR 30, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Roanoke, Virginia

THE ISSUE

Entitlement to service connection for a low back disability.

REPRESENTATION

Appellant represented by: Virginia Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from October 1959 to October 1967.
He also served with the U.S. Air Force National Guard from July
1976 to November 1981.

This appeal arises from a September 1996 rating decision of the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia, which denied inter alia, service connection for
the veteran's low back disability. The veteran timely appealed this
determination to the Board of Veterans' Appeals (Board). In
February 1999, a hearing was held before the undersigned Board
Member in Washington, D.C.

In April 1999, the Board remanded this matter for additional
development. As the RO accomplished the requested development, but
continued to the deny the claim, it has been returned to the Board
for further appellate consideration.

FINDING OF FACT

There is no competent medical evidence of a nexus between any
current low back disability and the veteran's military service, to
include competent evidence that arthritis of the lumbar spine was
manifested within one year after the veteran's discharge from
service.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for secondary
service connection for a low back disability. 38 U.S.C.A. 5107(a)
(West 1991).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

1. Factual Background

At the time of the veteran's entrance into active service in
October 1959, he did not disclose any prior medical history of a
low back disability. On examination, his spine and musculoskeletal
system were normal. The service medical records indicate that in
late February 1962 the veteran complained of severe pain in his
lumbar region. On examination, there was evidence of muscle spasm;
however, the examiner failed to note a diagnosis. In February 1964,
the veteran claimed to have a stiff upper back. The impression was
pulled muscle.

An entry dated in November 1964 reported that the veteran had
fallen five feet from a Air Force bomber. He complained of left hip
pain. It was reported that the radiological studies were "O.K." The
impression was contusion. In January 1965, it was noted that the
veteran was treated for a low back strain. The veteran complained
of pain in his back at the L4 level. The impression was muscle
sprain.

The veteran was provided a separation examination in October 1967.
He reported a medical history of recurrent back pain. His examiner
summarized this history as recurring back pain for the previous
three years that the veteran had self-treated with heat. However,
on examination the veteran's spine and musculoskeletal system were
normal.

In July 1976, the veteran was provided an enlistment examination
for the U.S. Air Force National Guard. He specifically denied any
medical history of recurrent back pain. On examination, his spine
and musculoskeletal system were normal. In another medical history
taken in March 1978, the veteran again denied any medical history
of recurrent back pain, but did report that he had received an
injury after falling from an aircraft in 1964. Periodic physical
examinations in April 1979 and April 1980 noted medical histories
and examination findings similar to the March 1978 examination.

3 -

Private medical records associated with the veteran's service
medical records noted that he had been treated for complaints of
low back pain in October 1980. He claimed that this pain had a
gradual onset and had bothered him for the past five months. A
private medical history taken in November 1980 reported the
veteran's complaints of mid-abdomen pain. It was noted that X-rays
had revealed a mild degenerative situation in the spine. A private
examination of February 1981 discussed the veteran's complaint of
severe low back pain. The examiner reported that he was unable to
elicit any tenderness or muscle spasm on examination. A discharge
summary from mid-Feb@ 1981 reported that the veteran had
experienced low back pain after bending over. He asserted that he
had suffered with this type of pain before and had sought treatment
from a chiropractor. The final diagnoses included improving low
back pain. On examination a few days later, the veteran continued
to complain of low back pain. The examiner noted some tenderness in
both costovertebral areas, but none elsewhere. The assessment
included low back pain.

The veteran was given a final military examination in September 198
1. He specifically denied any prior medical history of recurrent
back pain. On examination, his spine and musculoskeletal system
were normal.

A series of U.S. Department of Veterans Affairs (VA) medical
examinations was provided to the veteran in April 1972. He claimed
that his back had bothered him for one year in the past, but had
been asymptomatic for the past five years. On examination, there
was no tenderness in the back and his lumbar range of motion was
normal. X-rays of the lumbar spine did not have any abnormality
except for questionable narrowing of the L5-S1 disc space. The
examiner noted his impression that there was no definite pathology
involving the veteran's spine.

In November 1992, a letter was received by the RO from one of the
veteran's private chiropractors. He reported that the veteran had
been treated for low back pain initially in December 1978. The
veteran attributed the onset of this pain as a result of swinging
a sledgehammer.

4 -

A VA general medical examination of August 1996 noted the veteran's
complaints of low back pain. He asserted that this pain had existed
ever since he had fallen from the hatch of an aircraft in November
1964. The examination of the veteran's back failed to elicit any
abnormal findings. However, a lumbosacral X-ray reported
generalized osteopenia, degenerative disc disease at the L4-L5 and
L5 - S1 levels, facet joint osteoarthritis at the L3 -L4 and L4-L5
levels, and anterior wedging at the T11 vertebra. The diagnosis was
alleged contusion to the lower spine and claimed recurrent
lumbosacral strain.

In a written statement of October 1996, the veteran asserted that
to control his back pain he had to take "heavy pain pills" and had
bought himself a TENS unit to wear. However, he reported that he
had not seen many doctors for his back complaints because he
considered it a waste of time. The veteran contended that
physicians could not do any more than what he could do for himself.

A January 1998 letter from a private chiropractor addressed to the
veteran was incorporated into the claims file the following month.
This letter acknowledged that the veteran had recently been seen as
a patient and informed him on the benefits of chiropractic care.
Submitted with this letter were the veteran's chiropractic
treatment records dated in the late 1980's. These records noted the
veteran's complaints and treatment for low back pain.

The veteran received a VA orthopedic examination in March 1998. He
asserted that his fall from an aircraft in the military had been
the onset of his current back problems. The veteran alleged that
since that incident he had suffered with recurrent low back pain.
He reported that he had been treated by a private chiropractor who
suggested that he seek treatment from a VA medical facility.
However, the veteran indicated that he had never actively sought
treatment from the VA for his back pain because it was not a
service-connected disability. The veteran complained of back pain
during the examination. It was reported that his lumbosacral X-rays
had remained unchanged since the VA examination in 1996.

5 -

The diagnosis was a history of contusion to the lumbosacral spine
followed by recurrent lumbosacral strain and degenerative disc
disease.

During his Board hearing in February 1999, the veteran testified
that he had fallen from an Air Force bomber while doing ground
maintenance in November 1964. He claimed that he had landed on his
back and was then taken to a military hospital. The veteran
asserted that while he was at the hospital he was given a shot and
then released. He acknowledged that he could not say with any
certainty that his current back problems were the result of his
injury, but he believed that his back problems had started at that
time. The veteran noted that he had experienced back pain for many
years but could not remember when they had begun. He reported that
he had first received private treatment of his back complaints from
a chiropractor in the early 1970's. It was asserted by the veteran
that the private chiropractor that had written the letter of
January 1998 had told him that there was a possible connection
between his in-service injury and his current back disability.

The Board remanded this claim in April 1999 primarily to afford the
veteran an opportunity to obtain a statement from his private
chiropractor on any connection between his in-service injury and
his current back disability. In a letter of May 1999, the RO
requested that the veteran submit such evidence. No response was
received from the veteran and the RO issued another supplemental
statement of the case (SSOC) in September 1999 that informed him
that his claim for service connection continued to be denied.

II. Analysis

Initially, the Board notes that the veteran has been informed of
the requirements of a well-grounded claim for service connection.
He was directly told of the need to establish a current disability
and its association with his military service by the submission of
competent medical evidence. This was accomplished in the statement
of the case (SOC) of October 1996, subsequent SSOCs, the Board's
April 1999 remand instructions. The veteran and his representative
had been provided

- 6 -

multiple opportunities to present arguments, both written and oral,
outlining reasons why the veteran's claim should be found to be
well-grounded. The undersigned finds that the veteran has received
adequate notification of the requirements for the submission of a
well-grounded claim and an opportunity to submit contentions on
this point. Therefore, the VA has met is duty to inform the veteran
of the requirements for the submission of a well-grounded claim.
See 38 U.S.C.A. 5103 (a) (West 1991); Robinette v. Brown, 8 Vet.
App. 69 (1995). See also Bernard v. Brown, 4 Vet. App. 384, 394
(1993). In the April 1999 remand, the Board instructed the RO to
request that the veteran submit a nexus opinion from his private
chiropractor that he had identified at his Board hearing in
February 1999. The RO has fully complied with these remand
instructions. See Stegall v. Brown, 11 Vet. App. 268 (1998).

Service connection may be granted for a disability resulting from
disease or injury incurred in or aggravated by a veteran's active
service. 38 U.S.C.A. 1110, 1131 (West 1991); 38 C.F.R. 3.303
(1999). Service connection also may presumed, for certain chronic
diseases, such as arthritides, which develop to a compensable
degree (10 percent for arthritis) within a prescribed period after
discharge from service (one year for arthritis), even though there
is no evidence of such disease during the period of service. This
presumption is rebuttable by probative evidence to the contrary. 38
U.S.C.A. 1110, 1112, 1113, 1137 (West 1991); 38 C.F.R. 3.307, 3.309
(1999).

However, the initial question is whether the claim is well
grounded. The veteran has "the burden of submitting evidence
sufficient to justify a belief by a fair and impartial individual
that the claim is well grounded." 38 U.S.C.A. 5107(a); Robinette v.
Brown, 8 Vet. App. 69, 73 (1995). A well grounded claim is "a
plausible claim, one which is meritorious on its own or capable of
substantiation. Such a claim need not be conclusive but only
possible to satisfy the initial burden of [5107]." Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1991). In the absence of evidence of
a well-grounded claim, there is no duty to assist the claimant in
developing the facts pertinent to the claim, and the claim must
fail. Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Slater v.
Brown, 9 Vet. App. 240, 243 (1996);

- 7 -

Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); Grivois v.
Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 Vet. App.
91, 93 (1993).

In order for a claim for service connection to be well-grounded,
there must be competent evidence (lay or medical, as appropriate)
of- (1) a current disability; (2) an in-service injury or disease;
and (3) a nexus between the current disability and the in-service
injury or disease. Epp, 126 F.3d at 1468, citing Caluza v. Brown,
7 Vet. App. 498, 506 (1995). The nexus requirement may be satisfied
by evidence that a chronic disease subject to presumptive service
connection manifested itself to a compensable degree within the
prescribed period. Traut v. Brown, 6 Vet. App. 495, 497 (1994);
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a claim may be well grounded if a chronic condition
is shown in and post service, or, if not established as chronic,
(1) the condition is observed during service, (2) continuity of
symptomatology is demonstrated thereafter, and (3) competent
evidence relates the present condition to that symptomatology.
Savage v. Gober, 10 Vet. App. 489 (1997). A lay person is competent
to testify only as to observable symptoms. See Savage; Falzone v.
Brown, 8 Vet. App. 398, 403 (1995). A lay person is not, however,
competent to provide evidence that the observable symptoms are
manifestations of chronic pathology or diagnosed disability. Id.

In the current case, the veteran has alleged that his in-service
back injury in November 1964 was the onset of his cur-rent low back
disabilities. However, he has acknowledged at his Board hearing in
February 1999 that he did not have the expertise to render a
definitive determination of the cause of his back problems and, in
fact, he could not recollect the exact time his chronic low back
pain started.

The service medical records indicated that the veteran did sustain
a fall in November 1964. However, these medical records did not
indicate that this fall had resulted in any type of back injury.
There were intermittent complaints about back pain during the
veteran's military service, but these were attributed to what
appears to be transitory muscle sprains or strains based on the
impressions of contemporaneous examiners. In all of the
comprehensive physical examinations

8 -

provided to the veteran from October 1989 to September 1981, his
spine and musculoskeletal system was consistently found to be
normal. While the veteran did complain of recurrent back pain on
the separation examination of October 1967, he later specifically
denied such symptoms in his subsequent examinations with the U.S.
Air Force National Guard in the 1970's and 1980's. Therefore, the
service medical records do not document continuous symptomatology
or a diagnosis of chronic back disability.

There is no record of treatment or diagnosis for a low back
disability in the veteran's post-service VA treatment records.
While VA compensation examinations in August 1996 and March 1998
did diagnosis a low back disability, the examiners merely recited
the history of the veteran's fall in the military and failed to
affirmatively link this incident with the current disorder. There
is a VA lumbosacral spine X-ray of 1972 that reported questionable
narrowing of the L5-S1 disc space. Even if this is interpreted as
degenerative changes or arthritis, this finding was made a number
of years after the veteran's separation from active service in
October 1967 and does not meet the requirements for presumptive
service connection noted at 38 C.F.R. 3.307 and 3.309.

The private medical evidence does note the veteran's complaints and
subsequent treatment for his low back problems. However, these
records do not contain any nexus opinion linking the veteran's
post-service low back disability with any incident from his
military service. In fact, the veteran's private chiropractor
associated the veteran's low back problems in November 1992 with an
intercurrent injury from swinging a sledgehammer.

During his hearing in February 1999, the veteran did claim that
another private chiropractor had associated his current low back
disability with his fall in November 1964. The letter referred to
at this hearing dated in January 1998 appears to be merely a form
letter to the veteran describing the benefits of chiropractic care.
There is no specific reference to the veteran's symptoms or medical
history in this letter. In the Board's remand of April 1999, the
veteran was

- 9 -

given an opportunity to provide such a nexus from this healthcare
provider, but no such opinion was provided.

Thus, there is no objective medical (i.e., competent) evidence to
indicate that the veteran currently suffers with a low back
disability as a result of his active military service. While the
veteran may well believe that such a relationship exists, as a lay
person without medical training, he is not competent to render a
medical opinion on a medical matter; only individuals possessing
specialized medical training and knowledge are competent to render
such an opinion. See Jones v. Brown, 7 Vet. App. 134, 137 (1994);
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991). A claim must
be supported by evidence and sound medical principles, not just
assertions. See Tirpak v. Derwinski, 2, Vet. App. 609, 611 (1992).
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). Even
accepting the veteran's current assertions as to continuity of
symptomatology as credible, the claim is not plausible in the
absence of evidence a nexus between the current disability and his
military service. Lay assertions of medical causation simply will
not suffice initially to establish a well-grounded claim under 38
U.S.C.A. 5107(a). Grottveit v. Brown, 5 Vet. App. 91(1993).

In view of the foregoing, the Board must conclude that the
veteran's claim is not well grounded under either the Caluza or
Savage tests. As such, the VA is under no duty to assist the
veteran in developing the facts pertinent to the claim. See Epps,
126 F.3d at 1468. Indeed, VA cannot assist a claimant in developing
a claim that is not well grounded. Morton v. West, 12 Vet. App. 477
(July 14, 1999), req. for en banc consideration by a judge denied,
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

10-

ORDER

As evidence of a well-grounded claim for service connection for a
low back disability has not been presented, this appeal is denied.

JACQUELINE E. MONROE 
Member, Board of Veterans' Appeals

11 -



